internal_revenue_service number release date index number ----------------------------- ------------------------------- -------------------------- ------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip plr-140074-11 date date legend company ----------------------------------------------------------- -------------------------------- sub manager state state date date date date date date date dear -------------- ---------------------------- ------------------------------------------- ------------ ------------- -------------------------- ----------------------- --------------------- -------------------------- ------------------- ------------------- --------------------------- plr-140074-11 this is in reply to a letter dated date requesting on behalf of company and sub an extension of time under sec_301_9100-1 of the procedure and administration regulations to file an election for sub to be treated as a taxable real_estate_investment_trust subsidiary trs of company under sec_856 of the internal_revenue_code facts company is a state corporation it is a commercial real_estate specialty finance company that invests in a combination of commercial real_estate_assets and other commercial finance assets company timely elected under sec_856 of the code to be treated as a reit for its taxable_year ending date company’s wholly owned subsidiary sub is a state corporation it was incorporated on date it was formed to hold and manage collateralized loan obligation contracts that are not real_estate_assets from the time of sub’s formation company and sub intended to file form_8875 taxable_reit_subsidiary election to make a trs election that would be effective beginning with date when sub was formed manager’s internal tax department was responsible for filing form_8875 because of that department’s limited size and the extent of its reporting responsibilities which include securities exchange commission filings tax_return filings and extensions for filings that were due on date one month after date form_8875 was inadvertently not filed on date while manager was handling other tax matters for company the tax department discovered that form_8875 had not been filed less than a month later on date form_8875 was filed for company and sub because the instructions for form_8875 provide that the effective date of a trs election cannot be more than days prior to the date of filing form_8875 the effective date on the form is date date is more than two months after date which is the effective date that company and sub intended after filing form_8875 manager’s tax department learned of the relief available under sec_301_9100-1 of the regulations on date such relief was requested company has submitted the affidavit of the person initially responsible for preparing the form_8875 in support of the requested extension plr-140074-11 the following representations are made in connection with the request for the relief of an extension of time the request for relief was made before the failure to make the regulatory election was discovered by the internal_revenue_service granting the relief requested will not result in company or sub having a lower tax_liability in the aggregate for all years to which the election applies than the taxpayers would have had if the election had been timely made taking into account the time_value_of_money company and sub do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company and sub did not choose to not file the election law and analysis sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the internal_revenue_service service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined plr-140074-11 in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that company and sub have shown good cause for granting a reasonable extension of time to elect to have sub treated as a trs under sec_856 of the code we further conclude that date which is the date on which company and sub intended the election to be effective is the effective date of the election this ruling is limited to the timeliness of the filing of company and sub’s form_8875 for purposes of the election under sec_856 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether company otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company or sub is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above plr-140074-11 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours jonathan d silver jonathan d silver assistant branch chief branch office of associate chief_counsel financial institutions and products
